Citation Nr: 0417173	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  96-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether an overpayment of improved disability pension 
benefits, originally calculated to be $1249, was properly 
created.

2.  Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $2166.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from July 1972 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination  in February 1996 by the Des Moines, 
Iowa, Regional Office (RO) of the Department of Veterans 
Affairs (VA) and from a determination in August 1999 by the 
RO's Committee on Waivers and Compromises (COWC).

In July 1998 and in March 2003, the Board remanded this case 
to the RO.  The case was most recently returned to the Board 
in April 2004.  


FINDINGS OF FACT

1.  The veteran was solely at fault in the creation of an 
overpayment of improved pension in the amount of $2166.

2.  Recoupment of the $2166 debt would not nullify the 
objective for which the veteran's improved pension benefits 
were intended.

3.  Failure by the veteran to make restitution of a debt of 
$2166 would not deprive him of necessities and would result 
in an unfair gain to him.

4.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the improved pension 
program. 


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $2166 would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

A. Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
Pelegrini, supra, the Court also discussed four notice 
elements:  
 
	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

In the veteran's case, a statement of the case furnished in 
February 2000 notified him of the laws and regulations 
pertaining to waiver of recovery of VA overpayments and of 
the reasons for the denial of his claim for a waiver of an 
overpayment in the amount of $2166.  In an April 2003 letter, 
the RO notified the veteran that a financial status report 
which had previously completed was outdated and that, in 
order to substantiate his claim that recovery of the 
overpayment would result in undue financial hardship to him, 
he needed to complete and return VA Form 20-5655, Financial 
Status Report.  In a July 2003 letter, the RO again notified 
the veteran that he should file a financial status report.  
As such, VA has fulfilled the duty to assist pursuant to the 
VCAA.

In this case, the initial VCAA notice was not provided to the 
veteran prior to the initial RO determination in August 1999, 
which was prior to November 9, 2000, the date on which the 
VCAA became law.  As such, the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  The Board notes, however, that in 
the aggregate VA met the notification requirements of the 
VCAA.  The Board also notes that the Court, in Pelegrini, 
supra at 422, left open the possibility that any error in the 
timing of a VCAA notice may be non-prejudicial to a claimant.  
The Court raised concerns as to whether timing defects might 
nullify the purpose of the notice by requiring a claimant to 
overcome an adverse decision.  
 
The Board observes that the only way the RO could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that were filed by the veteran to 
perfect the appeal to the Board.  This would be an absurd 
result, and as such it is not a reasonable construction of 
section 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  Moreover, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the RO's prior decision.  Because 
the Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, at 422.  
 
All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because the content requirements of a VCAA notice have 
essentially been satisfied in regard to the claim for waiver 
of recovery of an overpayment, any error in not providing a 
single notice to the veteran covering all content 
requirements, or any error in timing, is harmless error.

B. Duty to Assist

As discussed below, the determinative factor on the issue of 
waiver of recovery of the $2166 overpayment is the veteran's 
current financial status.  As noted above, in April 2003, 
over a year ago, the RO notified the veteran that to support 
his claim for waiver he needed to submit an up-to-date 
financial status report.  The veteran has not provided 
current financial information, and VA is unable to obtain 
such information without the veteran's cooperation.  The 
Court has held that the duty to assist "is not always a one-
way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  VA has fulfilled the duty to assist pursuant to the 
VCAA, and the case is ready for appellate review.


II. Legal Criteria

Recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee would be against 
equity and good conscience.  See 38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(a) (2003). The phrase "equity and 
good conscience" means arriving at a fair decision between 
the obligor and the Government.  See 38 C.F.R. § 1.965(a) 
(2003).  In making such a decision, consideration will be 
given to such factors as: the relative fault of the debtor 
vis-à-vis VA; whether collection of the debt would deprive 
the debtor of life's 
basic necessities; whether withholding all or part of 
monetary benefits by way of recoupment would nullify the 
objective for which such benefits were intended; whether 
failure to make restitution would result in unfair gain to 
the debtor; and whether the appellant's reliance on the 
improved pension program resulted in his relinquishment of a 
valuable right or his incurrence of a legal obligation.  Id.


III. Factual Background and Analysis

The record reveals that, in December 1998, the veteran, who 
was in receipt of improved disability pension benefits, 
called the RO and stated that he had returned to work in 
August 1998 and that his income exceeded the statutory income 
limitation for a veteran without dependents.  The veteran's 
receipt of earned income in 1998 created an overpayment in 
his account.  VA did not immediately propose to terminate the 
veteran's pension payments, and the overpayment ultimately 
totaled  $5090.  The veteran made payments to VA totaling 
$731 and thereby reduced his indebtedness to $4359.  In 
January 2000, the COWC found that the veteran was at fault in 
the creation of the debt by failing to promptly report his 
earned income to VA and that VA was at fault in permitting 
the amount of the overpayment to increase by $2193, an amount 
of pension benefit payments which the COWC found that VA 
could have prevented.  The COWC waived $2193 of the 
overpayment and found that recovery of the balance of $2166 
would not be against equity and good conscience.

In his substantive appeal, received in March 2000, the 
veteran contended that recovery of the remaining indebtedness 
of $2166 would be a financial hardship.  He did not allege 
that reliance on the improved pension program had resulted in 
his relinquishment of a valuable right or his incurrence of a 
legal obligation.

The veteran filed VA Form 20-5655, Financial Status Report, 
in March 1996, which was over 8 years ago.  He last filed a 
financial status report in June 1999, which was 5 years ago.  
As noted above, in April 2003, approximately 14 months ago, 
the RO requested that the veteran file an up-to-date 
financial status report, but he has not done so.  An RO 
letter to the veteran dated in April 2004 notified him that 
his VA compensation as of December 1, 2003, was $646 per 
month, and the Board takes notice of the fact that such 
amount was increased in January 2004 by a cost of living 
adjustment.  The record contains no other information about 
the veteran's current income, and the record contains no 
information concerning his current living expenses.  On that 
basis, the Board is unable to find that collection of the 
balance of the debt in the amount of $2166 would deprive the 
veteran of life's basic necessities.

There is no evidence that recoupment by VA of $2166 from the 
veteran would nullify the objective for which his improved 
pension benefits were intended.  The veteran's failure to 
make restitution would result in an unfair gain to him.  The 
Board concludes that there is no basis in law or fact on 
which to find that recovery of an overpayment of $2166 would 
be against equity and good conscience and, therefore, the 
veteran's claim for waiver must be denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $2166 is denied.

REMAND

In December 1995, the RO sent a letter to the veteran 
informing him that it was proposed to reduce his improved 
disability pension payments based on his report of earned 
income and interest income in 1993.  In a February 1996 
letter, the RO notified the veteran that his pension payments 
had been adjusted from April 1, 1993, and that the adjustment 
had resulted in an overpayment of benefits.  In a statement 
received in March 1996, the veteran disagreed with the 
finding that he owed VA an overpayment, thereby contesting 
the validity of the debt.  In a second statement received in 
March 1996, the veteran requested a waiver of recovery of the 
debt and he filed VA Form 20-5655, Financial Status Report.  
In a March 1996 memorandum to the RO's Adjudication Officer, 
the Chairman of the RO's COWC stated that the veteran's case 
was being temporarily removed from the jurisdiction of the 
COWC pending resolution of the dispute on the creation of the 
debt.  In April 1996, the RO furnished the veteran a 
statement of the case on the issue of whether a debt in the 
amount of $1249 was properly created.  The veteran completed 
his appeal on that issue by filing a timely substantive 
appeal in May 1996.  The issue of whether an overpayment of 
improved disability pension benefits, originally calculated 
to be $1249, was properly created remains in appellate 
status.  The COWC has not yet made a decision on the 
veteran's claim for a waiver of recovery to the overpayment 
of pension benefits of which he was notified by the RO in 
February 1996.

VA's General Counsel has held that, when a veteran both 
challenges the validity of a debt and seeks waiver of the 
debt, the RO must first fully review the debt's validity and, 
if the RO believes the debt to be valid, prepare a written 
decision fully justifying the validity of the debt and, at 
that point, the veteran's request for waiver should be 
referred to the COWC.  If waiver is denied, the veteran must 
be informed of his or her right to appeal both decisions to 
the Board.  See VAOPGCPREC 6-98.

In the March 2003 remand, the Board directed that the RO 
should refer the matter of the veteran's request for waiver 
of recovery of the debt originally calculated as $1249 to the 
COWC for a decision.  That was not done while this case was 
in remand status.  The case must, therefore, be remanded 
again so that there may be compliance with the Board's remand 
order and with VAOPGCPREC 6-98.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, this case is REMANDED for the following:

The COWC of the RO in Des Moines, Iowa, 
should make a decision on the veteran's 
claim for waiver of an overpayment of 
improved pension benefits originally 
calculated in February 1996 to be $1249, 
and the veteran should be advised of his 
procedural and appellate rights.  In the 
event that the COWC denies the veteran's 
claim for waiver and he initiates and 
completes an appeal to the Board of the 
waiver issue in a timely manner, he and 
his representative should be provided 
with an appropriate supplemental 
statement of the case, to include 
citation to pertinent laws and 
regulations and a discussion of how such 
laws and regulations affect VA's decision 
and be afforded an opportunity to respond 
thereto.  Then, both the issue of the 
validity of the debt originally 
calculated to be $1249 and the waiver 
issue should be certified to the Board 
for appellate review.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



